     Case 1:18-cv-00304-RJJ-PJG ECF No. 19 filed 10/12/18 PageID.94 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT MICHIGAN

MALIBU MEDIA, LLC,                                   )
                                                     )
         Plaintiff,                                  )   Civil Action Case No. 1:18-cv-00304-RJJ
                                                     )
v.                                                   )
                                                     )
DOUGLAS CLARK,                                       )
                                                     )
         Defendant.                                  )
                                                     )

      PLAINTIFF’S NOTICE OF SUGGESTION OF DEFENDANT’S BANKRUPTCY

         Plaintiff, Malibu Media, LLC, hereby files this notice that Plaintiff has been notified that

a Chapter 13 Voluntary Bankruptcy petition was filed on Defendant’s behalf in the U.S.

Bankruptcy Court, Western District of Michigan, on September 30, 2018, under Bankruptcy

Court in case number: 1:18-bk-04156.

         Pursuant to 11 U.S.C. 362, an automatic stay may be in effect, in which any pending

proceedings may be stayed pursuant to the aforementioned statutory authority, subject to any

exceptions set forth therein. As a result of the stay, no further pleadings or papers will be filed

by the undersigned in this action.


         Dated: October 12, 2018                         Respectfully submitted,

                                               By:        /s/ Joel A. Bernier
                                                         Joel A. Bernier, Esq. (P74226)
                                                         49139 Schoenherr Road
                                                         Shelby Township, MI 48315
                                                         Tel: (586) 991-7611
                                                         Fax: (586) 991-7612
                                                         Email: Bbclawgroup@gmail.com
                                                         Attorneys for Plaintiff


                                  CERTIFICATE OF SERVICE
  Case 1:18-cv-00304-RJJ-PJG ECF No. 19 filed 10/12/18 PageID.95 Page 2 of 2



        I hereby certify that on October 12, 2018, I electronically filed the foregoing document
with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of
record and interested parties through this system, and U.S. via mail to any party not receiving
notice through this system.

                                                   By: /s/ Joel A. Bernier




                                               2
